Case 18-42652-BDL   Doc   Filed 04/24/20   Ent. 04/24/20 15:27:14   Pg. 1 of 11
Case 18-42652-BDL   Doc   Filed 04/24/20   Ent. 04/24/20 15:27:14   Pg. 2 of 11
Case 18-42652-BDL   Doc   Filed 04/24/20   Ent. 04/24/20 15:27:14   Pg. 3 of 11
Case 18-42652-BDL   Doc   Filed 04/24/20   Ent. 04/24/20 15:27:14   Pg. 4 of 11
Case 18-42652-BDL   Doc   Filed 04/24/20   Ent. 04/24/20 15:27:14   Pg. 5 of 11
Case 18-42652-BDL   Doc   Filed 04/24/20   Ent. 04/24/20 15:27:14   Pg. 6 of 11
Case 18-42652-BDL   Doc   Filed 04/24/20   Ent. 04/24/20 15:27:14   Pg. 7 of 11
Case 18-42652-BDL   Doc   Filed 04/24/20   Ent. 04/24/20 15:27:14   Pg. 8 of 11
Case 18-42652-BDL   Doc   Filed 04/24/20   Ent. 04/24/20 15:27:14   Pg. 9 of 11
 1   LESLEY D. BOHLEBER (SBN 49150)
     ALDRIDGE PITE, LLP
 2   The Ogden Building
     9311 SE 36th St, Ste 100
 3   Mercer Island, WA 98040
     Telephone: (425) 644-6471
 4
     Mailing Address:
 5   4375 Jutland Drive, Suite 200
     P.O. Box 17933
 6   San Diego, CA 92177-0933
     Telephone: (858) 750-7600
 7   Facsimile: (619) 590-1385
 8   Attorneys for U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL
                   CAPACITY BUT SOLELY AS TRUSTEE FOR THE RMAC TRUST, SERIES
 9                 2016-CTT
10

11                               UNITED STATES BANKRUPTCY COURT
12                WESTERN DISTRICT OF WASHINGTON - TACOMA DIVISION
13    In re                                                   Case No. 18-42652-BDL
14    MICHAEL LEE SORENSEN and KARLA                          Chapter 13
      ANN SORENSEN,
15                                                            PROOF OF SERVICE BY MAIL
                       Debtor(s).
16

17

18                   I, Bertha Y. Mora, declare that:
19                   I am employed by Aldridge Pite, LLP. My business address is: 4375 Jutland Drive,
20 Suite 200, P.O. Box 17933, San Diego, CA 92177-0933. I am over the age of eighteen years and

21 not a party to this case.

22                   On April 24, 2020, I served the NOTICE OF MORTGAGE PAYMENT CHANGE in
23 said cause by placing a true and correct copy thereof enclosed in a sealed envelope with postage

24 thereon fully prepaid in the United States Mail at San Diego, California, addressed as follows: SEE

25 ATTACHED SERVICE LIST.

26            I declare under penalty of perjury that the foregoing is true and correct.
27 Dated: April 24, 2020                                       /s/ Bertha Y. Mora
                                                               BERTHA Y. MORA
28



                                                        1
Case 18-42652-BDL          Doc      Filed 04/24/20      Ent. 04/24/20 15:27:14      Pg. 10 of 11
                                     SERVICE LIST
 1
   DEBTOR(S)
 2 (VIA U.S. MAIL)

 3 Michael Lee Sorensen
   Karla Ann Sorensen
 4 18230 Alexander Lane SW
   Rochester, WA 98579
 5
   DEBTOR(S) ATTORNEY
 6 (VIA ELECTRONIC NOTICE)

 7 Amanda N Martin

 8 CHAPTER 13 TRUSTEE
   (VIA ELECTRONIC NOTICE)
 9
   Michael G. Malaier
10
   U.S. TRUSTEE
11 (VIA ELECTRONIC NOTICE)

12 U.S. Trustee

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                            2
Case 18-42652-BDL    Doc   Filed 04/24/20   Ent. 04/24/20 15:27:14   Pg. 11 of 11
